PER CURIAM.
The final declaratory decree rendered in this cause is reversed and the cause remanded to the trial court with directions to enter a final decree in favor of the appellant Allstate Insurance Company finding no coverage under the subject insurance policy for the appellee John Anderson based on the authority of General Insurance Company of America v. Reid, 216 So.2d 41 (Fla. 4th DCA 1968), cert. denied, 222 So.2d 752 (Fla.1969), which, in our view, directly controls this case on the insurance coverage issue. See also McCrae v. Snelling, 303 So.2d 670, 672 n.4 (Fla. 4th DCA 1974); Allison v. Imperial Casualty & Indemnity Co., 222 So.2d 254 (Fla. 4th DCA 1969). We have carefully and laboriously examined the authorities contained in the appellee’s brief, as well as conducted extensive independent research, but are nonetheless unpersuaded that an ambiguity existed in the subject insurance policy sufficient to confer the requisite insurance coverage upon the ap-pellee Anderson.
Reversed and remanded.